Exhibit 10

$375,000,000

Acadia Healthcare Company, Inc.

5.625% Senior Notes due 2023

PURCHASE AGREEMENT

February 5, 2015

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

JEFFERIES LLC

As Representatives of the Initial Purchasers

c/o MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, New York 10036

c/o JEFFERIES LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Acadia Healthcare Company, Inc., a Delaware corporation (the “Company”), and
each of the Guarantors (as hereinafter defined) hereby agree with you as
follows:

1. Issuance of Notes. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the several initial purchasers named in
Schedule I hereto (the “Initial Purchasers”), $375,000,000 aggregate principal
amount of the Company’s 5.625% Senior Notes due 2023 (each a “Note” and,
collectively, the “Notes”) in connection with the offering and sale of the Notes
as described herein (the “Offering”). The Notes will be issued pursuant to an
indenture (the “Indenture”), to be dated as of February 11, 2015, by and among
the Company, the Guarantors (as hereinafter defined) party thereto and U.S. Bank
National Association, as trustee (the “Trustee”). Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and Jefferies LLC (“Jefferies”)
have agreed to act as the representatives of the several Initial Purchasers (the
“Representatives”) in connection with the Offering.

The Company will use the net proceeds from the offering of the Notes as
financing in connection with the transactions to effect the Merger (as defined
below) as described under the caption “Use of Proceeds” in the Time of Sale
Document (as defined below). As described in the Time of Sale Document, the
Company has entered into an agreement and plan of merger dated as of October 29,
2014 (the “Merger Agreement”) with a wholly owned subsidiary of the Company and
CRC Health Group, Inc. (“CRC”) pursuant to which, among other things, such
subsidiary of the Company will be merged with and into CRC with CRC surviving as
a wholly owned subsidiary of the Company (the “Merger”). The term “Merger
Agreement” as used herein shall refer to all exhibits, schedules and attachments
to such Merger Agreement. The term “Merger” as



--------------------------------------------------------------------------------

used herein shall refer to each of the transactions contemplated by the Merger
Agreement. The proceeds of the sale of the Notes are expected to be used,
together with the proceeds of the debt financing contemplated in the Commitment
Letter, dated as of October 29, 2014, as amended, among the Company, Merrill
Lynch and Jefferies, to finance the Merger (collectively, the “Financing”). The
Financing and the Merger are herein referred to as the “CRC Transactions.”

The Notes will be offered and sold to the Initial Purchasers pursuant to
exemptions from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) promulgated thereunder (collectively, the “Securities Act”). Upon
original issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act, the Notes shall bear
the legends substantially as set forth under the “Notice to Investors” section
of the final offering memorandum, dated the date hereof (the “Final Offering
Memorandum”). The Company has prepared (i) a preliminary offering memorandum,
dated February 4, 2015 (the “Preliminary Offering Memorandum”), (ii) a pricing
term sheet, dated the date hereof, attached hereto as Schedule II, which
includes pricing terms and other information with respect to the Notes (the
“Pricing Supplement”), and (iii) the Final Offering Memorandum, in each case
relating to the offer and sale of the Notes (the “Offering”). All references in
this Agreement to the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum include, unless expressly stated otherwise,
(i) all amendments or supplements thereto prepared by, or approved in writing
by, the Company, (ii) all financial statements and schedules and other
information contained therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum shall be deemed to mean all such information
contained in, or incorporated by reference into, such documents), (iii) any
electronic copy of the Time of Sale Document or Final Offering Memorandum and
(iv) any offering memorandum “wrapper” to be used in connection with offers to
sell, solicitations of offers to buy or sales of the Notes in non-U.S.
jurisdictions. The Preliminary Offering Memorandum and the Pricing Supplement
are collectively referred to herein as the “Time of Sale Document.”

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Notes purchased by the Initial Purchasers
hereunder on the terms set forth in the Final Offering Memorandum to persons
(the “Subsequent Purchasers”) whom the Initial Purchasers reasonably believe are
(i) “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act) (“QIBs”), and (ii) are not “U.S. persons” (as defined in
Regulation S under the Securities Act) and in compliance with the laws
applicable to such persons in jurisdictions outside of the United States.

The Notes will be guaranteed on a senior unsecured basis by each of the
Company’s U.S. subsidiaries signatory hereto (the “Acadia Guarantors”) and, upon
the closing of the Merger which will occur concurrently with the closing of this
offering on the Closing Date (as hereinafter defined), CRC and its subsidiaries
listed on Annex B to this Agreement (the “CRC Guarantors” and, together with the
Acadia Guarantors, the “Guarantors”). The corresponding guarantees of such
Guarantors are referred to herein as the “Guarantees” and, together with the
Notes, the “Securities.”

 

Page 2



--------------------------------------------------------------------------------

The CRC Guarantors will, among other things, on or prior to the Closing Date,
execute a joinder agreement to this Agreement (the “Joinder Agreement”) in the
form attached as Annex C hereto. As used in this Agreement, all references to
the Company and its subsidiaries, the Company and its Affiliates, the Company
and the Guarantors, and the Guarantors give effect to the consummation of the
Merger (other than in clause 4(h)); provided that prior to the execution and
delivery of the Joinder Agreement, to the Company’s knowledge, each of the
representations and warranties of the Company contained in Section 4 (other than
clause 4(h)) would be true and correct in all material respects if the Merger
had been completed and each of CRC and its subsidiaries were subsidiaries of the
Company as of the date hereof.

The representations, warranties, authorizations, acknowledgements, covenants and
agreements of the CRC Guarantors set forth in this Agreement shall, with respect
to the CRC Guarantors, become effective immediately upon the execution and
delivery by each of them of the Joinder Agreement at which time such
representations, warranties, authorizations, acknowledgments, covenants and
agreements shall become effective as to the CRC Guarantors as if made on the
date hereof.

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in a registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”) to be executed on and dated as
of the Closing Date (as hereinafter defined). Pursuant to the Registration
Rights Agreement, the Company will agree, among other things, to file with the
SEC (a) a registration statement under the Securities Act (the “Exchange Offer
Registration Statement”) relating to notes to be offered in exchange for the
Notes (the “Exchange Notes”) which shall be identical to the Notes, except that
the Exchange Notes shall have been registered pursuant to the Exchange Offer
Registration Statement and will not be subject to restrictions on transfer or
contain additional interest provisions, (such offer to exchange being referred
to as the “Exchange Offer”), and/or (b) under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”) relating to the resale by certain holders of the Notes.
If required under the Registration Rights Agreement, the Company will issue
Exchange Notes to the Initial Purchasers (the “Private Exchange Notes”). If the
Company fails to satisfy its obligations under the Registration Rights
Agreement, it will be required to pay additional interest to the holders of the
Notes under certain circumstances to be set forth in the Registration Rights
Agreement.

This Agreement, the Joinder Agreement, the Indenture, the Registration Rights
Agreement, the Notes, the Guarantees and the Exchange Notes are collectively
referred to herein as the “Transaction Documents”, and the transactions
contemplated hereby and thereby, including the CRC Transactions, are
collectively referred to herein as the “Transactions.”

3. Purchase, Sale and Delivery. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, and the Initial Purchasers agree,
severally and not jointly, to purchase from the Company, the Securities at a
purchase price of *% of the aggregate principal amount thereof. Delivery to the
Initial Purchasers of and payment for the Securities shall be made at a closing
(the “Closing”) to be held at 10:00 a.m., New York City time, on February 11,
2015 (the “Closing Date”) at the offices of Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, New York 10017 (or

 

Page 3



--------------------------------------------------------------------------------

such other place as shall be reasonably acceptable to the Initial Purchasers);
provided, however, that if the Closing has not taken place on the Closing Date
because of a failure to satisfy one or more of the conditions specified in
Section 7 hereof and this Agreement has not otherwise been terminated by the
Initial Purchasers in accordance with its terms, “Closing Date” shall mean 10:00
a.m. New York time on the first business day following the satisfaction (or
waiver) of all such conditions after notification by the Company to the
Representatives of the satisfaction (or waiver) of such conditions.

The Company shall deliver to the Representatives one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal funds bank wire transfer to such bank account or accounts as the Company
shall designate to the Representatives at least two business days prior to the
Closing. The certificates representing the Securities in definitive form shall
be made available to the Initial Purchasers for inspection at the offices of
Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (or
such other place as shall be reasonably acceptable to the Representatives) not
later than 10:00 a.m., New York City time, one business day immediately
preceding the Closing Date. Securities to be represented by one or more
definitive global securities in book-entry form will be deposited on the Closing
Date, by or on behalf of the Company, with The Depository Trust Company (“DTC”)
or its designated custodian, and registered in the name of Cede & Co.

4. Representations and Warranties of the Company and the Guarantors. As of the
date hereof and as of the Closing Date, the Company and the Guarantors, jointly
and severally, represent and warrant to, and agree with each Initial Purchaser,
that:

 

(a) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Initial Purchasers the Time of Sale Document, the Final
Offering Memorandum and each Company Additional Written Communication (as
hereinafter defined) in such quantities and at such places as the Initial
Purchasers have reasonably requested.

 

(b) Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication (as defined by Rule 405 of the Securities
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Securities, or otherwise is prepared to market the Securities, other than
(i) the Time of Sale Document, (ii) the Final Offering Memorandum and (iii) any
electronic roadshow or other written communication (as defined by Rule 405 of
the Securities Act) used in accordance with Section 5(c) hereof (each such
communication by the Company or its agents or representatives described in this
clause (iii) and listed on Schedule III hereto, a “Company Additional Written
Communication”).

 

(c)

No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
Applicable Time (as defined below), did not and, at the Closing Date (as amended
or supplemented in accordance with this Agreement), will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein,

 

Page 4



--------------------------------------------------------------------------------

  in the light of the circumstances under which they were made, not misleading,
(ii) the Final Offering Memorandum, as of the date thereof, and at the Closing
Date (as amended or supplemented in accordance with this Agreement), will not
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (iii) each such Company
Additional Written Communication, when taken together with the Time of Sale
Document, as of the Applicable Time, did not, and, at the Closing Date, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except in each case that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions made in reliance upon and in conformity with information
relating to the Initial Purchasers and furnished to the Company or any Guarantor
in writing by or on behalf of the Initial Purchasers expressly for use in the
Time of Sale Document or the Final Offering Memorandum as set forth in Section
13. No injunction or order has been issued that either (i) asserts that any of
the Transactions is subject to the registration requirements of the Securities
Act or (ii) would prevent or suspend the issuance or sale of any of the
Securities or the use of the Time of Sale Document or the Final Offering
Memorandum in any jurisdiction. No statement of material fact included in the
Final Offering Memorandum has been omitted from the Time of Sale Document, and
no statement of material fact included in the Time of Sale Document has been
omitted from the Final Offering Memorandum. “Applicable Time” means 3:00 p.m.,
New York City time, on the date of this Agreement.

 

(d) Preparation of the Financial Statements.

(i) The audited and unaudited reviewed consolidated financial statements and
related notes of the Company and its consolidated subsidiaries contained in the
Time of Sale Document and the Final Offering Memorandum (the “Company Financial
Statements”) present fairly in all material respects the financial position,
results of operations and cash flows of the Company and its consolidated
subsidiaries, as of the respective dates and for the respective periods to which
they apply and have been prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”) applied on a consistent
basis throughout the periods involved and the requirements of Regulation S-X.

(ii) The audited and unaudited reviewed consolidated financial statements and
related notes of PiC and its consolidated subsidiaries contained in the Time of
Sale Document and the Final Offering Memorandum (the “PiC Financial Statements”)
present fairly in all material respects the financial position, results of
operations and cash flows of PiC and its consolidated subsidiaries, as of the
respective dates and for the respective periods to which they apply and have
been prepared in accordance with United Kingdom Accounting Standards (“UK GAAP”)
applied on a consistent basis throughout the periods involved.

 

Page 5



--------------------------------------------------------------------------------

(iii) The audited and unaudited reviewed consolidated financial statements and
related notes of CRC and its consolidated subsidiaries contained in the Time of
Sale Document and the Final Offering Memorandum (the “CRC Financial Statements”
and together with the Company Financial Statements and the PiC Financial
Statements, the “Financial Statements”) present fairly in all material respects
the financial position, results of operations and cash flows of CRC and its
consolidated subsidiaries, as of the respective dates and for the respective
periods to which they apply and have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved.

(iv) The financial data set forth under the captions “Summary—Summary Historical
Condensed Consolidated Financial Data and Unaudited Pro Forma Condensed Combined
Financial Data”, “Unaudited Pro Forma Condensed Combined Financial Data” and
“Selected Financial Data” included or incorporated by reference in the Time of
Sale Document and the Final Offering Memorandum has been prepared on a basis
consistent with that of the Company Financial Statements and fairly and
accurately present in all material respects the financial position and results
of operations of the Company.

(v) The unaudited pro forma financial information and related notes contained in
the Time of Sale Document and the Final Offering Memorandum under the captions
“Summary—Summary Historical Condensed Consolidated Financial Data and Unaudited
Pro Forma Condensed Consolidated Financial Data” and “Unaudited Pro Forma
Condensed Combined Financial Information” have been prepared in accordance with
the requirements of Regulation S-X, have been properly presented on the bases
described therein and give effect to assumptions used in the preparation thereof
on a reasonable basis and in good faith, and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

(vi) The financial, statistical and market and industry data and forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) contained in the Time of Sale Document and the Final Offering Memorandum
are fairly and accurately presented in all material respects and are based on or
derived from sources that the Company believes to be reliable and accurate.

(vii) The interactive data in eXtensible Business Reporting Language (“XBRL”)
incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum fairly presents the information called for in all material respects
and have been prepared in accordance with the SEC’s rules and guidelines
applicable thereto.

 

Page 6



--------------------------------------------------------------------------------

(e) Independent Accountants.

(i) Ernst & Young LLP (“E&Y”), which has expressed its opinion with respect to
the financial statements of the Company and its consolidated subsidiaries
including the related notes thereto contained in the Time of Sale Document and
the Final Offering Memorandum, are (i) independent public or certified public
accountants as required by the Securities Act and the Exchange Act with respect
to the Company, (ii) in compliance with the applicable requirements relating to
the qualification of accountants under Rule 2-01 of Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (the “PCAOB”) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

(ii) PricewaterhouseCoopers (“PwC”), which has expressed its opinion with
respect to the financial statements of PiC and its consolidated subsidiaries
including the related notes thereto contained in the Time of Sale Document and
the Final Offering Memorandum, are (i) independent public or certified public
accountants as required by the Securities Act and the Exchange Act with respect
to PiC, (ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X and (iii) a
registered public accounting firm as defined by the PCAOB whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.

(iii) Deloitte & Touche LLP (“D&T” and together with E&Y and PwC, the
“Independent Accountants”), which has expressed its opinion with respect to the
financial statements of CRC and its consolidated subsidiaries including the
related notes thereto contained in the Time of Sale Document and the Final
Offering Memorandum, are (i) independent public or certified public accountants
as required by the Securities Act and the Exchange Act with respect to CRC,
(ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X and (iii) a
registered public accounting firm as defined by the PCAOB whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.

 

(f)

No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document (exclusive of any
amendment thereto subsequent to the date hereof) and the Final Offering
Memorandum (exclusive of any amendment thereto subsequent to the date hereof),
except as disclosed in the Time of Sale Document (exclusive of any amendment
thereto subsequent to the date hereof) and the Final Offering Memorandum
(exclusive of any amendment thereto subsequent to the date hereof), (i) neither
the Company nor any of the Subsidiaries has incurred any liabilities, direct or
contingent, including without limitation any losses or interference with its
business from fire, explosion, flood, earthquakes, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or court
or

 

Page 7



--------------------------------------------------------------------------------

  governmental action, order or decree, that are material, individually or in
the aggregate, to the Company and the Subsidiaries, taken as a whole, or has
entered into any material transactions not in the ordinary course of business,
(ii) there has not been any material decrease in the capital stock or any
material increase in any short-term or long-term indebtedness of the Company or
the Subsidiaries, or any payment of or declaration to pay any dividends or any
other distribution with respect to the Company, and (iii) there has not been any
material adverse change in the properties, business, prospects, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole (each of clauses (i), (ii) and
(iii), a “Material Adverse Change”). To the Company’s knowledge, there is no
event that is reasonably likely to occur, which if it were to occur, would,
individually or in the aggregate, have a Material Adverse Effect (as defined
below) except as disclosed in the Time of Sale Document and the Final Offering
Memorandum.

 

(g) Rating Agencies. No “nationally recognized statistical rating organization”
(as defined in Section 3(a)(62) of the Exchange Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) to retain any rating assigned to the Company or any of the
Subsidiaries or to any securities of the Company or any of the Subsidiaries or
(ii) has indicated to the Company that it is considering (A) the downgrading,
suspension, or withdrawal of, or any review (or of any potential or intended
review) for a possible negative change in, any rating so assigned (including,
without limitation, the placing of any of the foregoing ratings on credit watch
with negative implications or under review with an uncertain direction) or
(B) any negative change in the outlook for any rating of the Company or any of
the Subsidiaries or any securities of the Company or any of the Subsidiaries.

 

(h) Subsidiaries. Each of the Company’s “subsidiaries” (for purposes of this
Agreement, as defined in Rule 405 under the Securities Act) is listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013 or listed on Annex A to this Agreement (collectively, the
“Subsidiaries”), and the Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
Subsidiaries listed therein.

 

(i)

Incorporation and Good Standing of the Company and its Subsidiaries; Material
Adverse Effect. The Company and each of the Subsidiaries (i) has been duly
organized or formed, as the case may be, is validly existing and is in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to carry on its business and to own, lease and
operate its properties and assets as described in the Time of Sale Document and
in the Final Offering Memorandum and (iii) is duly qualified or licensed to do
business and is in good standing as a foreign corporation, partnership or other
entity as the case may be, authorized to do business in each jurisdiction in
which the nature of such businesses or the ownership or leasing of such
properties requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a material adverse
effect on (A) the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (B) the ability of the Company or any of the
Subsidiaries to perform its obligations in all material respects under any
Transaction

 

Page 8



--------------------------------------------------------------------------------

  Document and the Merger Agreement, (C) the validity or enforceability of any
of the Transaction Documents and the Merger Agreement, or (D) the consummation
of any of the Transactions (each, a “Material Adverse Effect”).

 

(j) Capitalization and Other Capital Stock Matters. The table under the caption
“Capitalization” in the Time of Sale Document and the Final Offering Memorandum
(including the footnotes thereto) sets forth, as of its date, the capitalization
of the Company. All of the outstanding shares of capital stock or other equity
interests of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned, directly or indirectly,
by the Company, free and clear of all liens, security interests, mortgages,
pledges, charges, equities, claims or restrictions on transferability or
encumbrances of any kind (collectively, “Liens”), other than those Permitted
Liens (as defined in the Indenture) and those imposed by the Securities Act and
the securities or “Blue Sky” laws of certain U.S. state or non-U.S.
jurisdictions. Except as disclosed in the Time of Sale Document and the Final
Offering Memorandum and except for issuances by the Company or CRC in the
ordinary course of business subsequent to the date of the financial statements
included or incorporated by reference into the Time of Sale Document or the
Final Offering Memorandum, there are no outstanding (A) options, warrants or
other rights to purchase from the Company or any of the Guarantors,
(B) agreements, contracts, arrangements or other obligations of the Company or
any of the Guarantors to issue or (C) other rights to convert any obligation
into or exchange any securities for, in the case of each of clauses (A) through
(C), shares of capital stock of or other ownership or equity interests in the
Company or any of the Guarantors.

 

(k) Legal Power and Authority. Each of the Company and the Guarantors has all
necessary power and authority to execute, deliver and perform their respective
obligations under the Transaction Documents and the Merger Agreement to which
they are or will become a party and to consummate the Transactions.

 

(l)

This Agreement, the Indenture and the Registration Rights Agreement. This
Agreement has been duly and validly authorized, executed and delivered by the
Company and the Acadia Guarantors. The Joinder Agreement will have been duly
authorized by each CRC Guarantor on or prior to the Closing Date, and at the
Closing Date, the Joinder Agreement will have been duly executed and delivered
by each CRC Guarantor. Each of the Indenture and the Registration Rights
Agreement has been duly and validly authorized and, on the Closing Date, will be
duly and validly executed and delivered, by the Company and the Guarantors. Each
of the Indenture and the Registration Rights Agreement, when executed and
delivered by the Company, the Guarantors and each of the other parties thereto,
will constitute a legal, valid and binding obligation of each of the Company and
Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally, (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought and (iii) with respect to
the Registration Rights Agreement’s rights to indemnity or contribution
thereunder, federal and state securities laws and public

 

Page 9



--------------------------------------------------------------------------------

  policy considerations. This Agreement and, when executed and delivered, the
Indenture and the Registration Rights Agreement, will conform in all material
respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum. When executed and delivered by the Company and the
Guarantors, the Indenture will meet the requirements for qualification under the
Trust Indenture Act of 1939, as amended, and the rules and regulations of the
SEC thereunder (collectively, the “TIA”).

 

(m) Notes. The Notes and the Exchange Notes have each been duly and validly
authorized by the Company and, when duly authenticated by the Trustee, issued
and delivered by the Company in accordance with the terms of the Indenture (and,
in the case of the Notes, delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement), will have been duly executed,
authenticated, issued and delivered and will constitute legal, valid and binding
obligations of the Company, entitled to the benefit of the Indenture and the
Registration Rights Agreement, and enforceable against the Company in accordance
with their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. When executed and
delivered, the Notes will conform in all material respects to the descriptions
thereof in the Time of Sale Document and the Final Offering Memorandum and will
be in the form contemplated by the Indenture.

 

(n) Guarantees. The Guarantees have been duly and validly authorized by the
Acadia Guarantors and, at the Closing Date, will be duly and validly authorized
by the CRC Guarantors and, when issued and executed by the Guarantors, will have
been duly executed, authenticated, issued and delivered and will constitute
legal, valid and binding obligations of the Guarantors, entitled to the benefit
of the Indenture and the Registration Rights Agreement, and enforceable against
the Guarantors in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally,
and (ii) general principles of equity (whether applied by a court of law or
equity) and the discretion of the court before which any proceeding therefor may
be brought. When executed and delivered, the Guarantees will conform in all
material respects to the descriptions thereof in the Time of Sale Document and
the Final Offering Memorandum.

 

(o)

Compliance with Existing Instruments and Applicable Law. Neither the Company nor
any of the Subsidiaries is (i) in violation of its certificate of incorporation,
by-laws or other organizational documents (the “Charter Documents”); (ii) in
violation of any U.S. or non-U.S. federal, state or local statute, law
(including, without limitation, common law) or ordinance, or any judgment,
decree, rule, regulation, order or injunction (collectively, “Applicable Law”)
of any U.S. or non-U.S. federal, state, local or other governmental or
regulatory authority, governmental or regulatory agency or body, court,
arbitrator or self-regulatory organization (each, a “Governmental Authority”),
applicable to any of them or any of their respective properties; or (iii) in
breach of or default under,

 

Page 10



--------------------------------------------------------------------------------

  and there is no condition that would constitute, a Debt Repayment Triggering
Event (as hereafter defined) any bond, debenture, note, loan or other evidence
of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which any of them is a party or by which any of them
or their respective property is bound (collectively, the “Applicable
Agreements”), except, in the case of clauses (ii) and (iii) for such violations,
breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or as otherwise
disclosed in the Time of Sale Document and the Final Offering Memorandum. As
used herein, a “Debt Repayment Triggering Event” means any event or condition
that gives, or with the giving of notice or lapse of time would give, the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of the
Subsidiaries or any of their respective properties.

 

(p) No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the Transactions will
conflict with, violate, constitute a breach of or a default (with the passage of
time or otherwise) or a Debt Repayment Triggering Event under, or result in the
imposition of a Lien on any assets of the Company or any of the Guarantors
(other than Liens in connection with the Transactions disclosed in the Time of
Sale Document and the Final Offering Memorandum), the imposition of any penalty
or a Debt Repayment Triggering Event under or pursuant to (i) the Charter
Documents, (ii) any Applicable Agreement (including the consent to the issuance
and sale of the Securities by the “Majority WCP Investors” (as defined in the
Stockholders Agreement, dated as of November 1, 2011, as amended, by and among
the Company, the WCP Investors named therein and the other parties thereto),
which shall have been obtained prior to the execution of this Agreement),
(iii) any Applicable Law or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting the Company and the Guarantors,
except, (A) in respect of which a waiver or consent has been obtained prior to
the date of this Agreement or, (B) in the case of clauses (ii), (iii) and (iv)
only as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. After consummation of the Offering and the
Transactions, no Default or Event of Default will exist under any Applicable
Agreement.

 

(q) No Consents. No consent, approval, authorization, order, filing or
registration of or with any Governmental Authority or third party is required
for execution, delivery or performance of the Transaction Documents or the
consummation of the Transactions by the Company and the Guarantors, except
(i) those that have been obtained or made and are in full force and effect or
will be made as of the Closing Date, (ii) as may be required under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions or other
non-U.S. laws applicable to the purchase of the Securities outside the U.S. in
connection with the Transactions, (iii) those contemplated by the Registration
Rights Agreement, (iv) those that are required under the Merger Agreement and
will be obtained on or prior to the closing of the Merger, (v) the filing of one
or more Current Reports on Form 8-K with the SEC as may be required under the
Securities Act and the Exchange Act, as the case may be, regarding the
Transaction Documents and the Transactions and (vi) those the failure of which
to obtain or make would not impair, in any material respect, the ability of the
Company to consummate the Transactions.

 

Page 11



--------------------------------------------------------------------------------

(r) No Material Applicable Laws or Proceedings. There is no (i) Applicable Law
that is enacted, adopted or issued, (ii) stop order suspending the qualification
or exemption from qualification of any of the Securities in any jurisdiction
that has been issued and no proceeding for that purpose has been commenced or,
to the Company’s knowledge, is pending or contemplated as of the Closing Date
and (iii) except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, action, claim, suit, demand, hearing, notice of violation
or deficiency, or proceeding pending or, to the knowledge of the Company,
threatened or contemplated by Governmental Authorities or threatened by others
(collectively, “Proceedings”), that, with respect to clauses (i), (ii) and
(iii) of this paragraph (A) would, as of the date hereof and at the Closing
Date, restrain, enjoin, prevent or interfere with the consummation of the
Offering or any of the Transactions or (B) would, individually or in the
aggregate, have a Material Adverse Effect.

 

(s) All Necessary Permits. Each of the Company and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (“Permits”), except where the failure to possess
such Permits would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect and except for such Permits required under the
Merger Agreement that will be obtained on or prior to the Closing Date. Each of
the Company and the Subsidiaries has fulfilled and performed all of its
obligations with respect to such Permits, except where the failure to perform
such obligations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No event has occurred which allows,
or after notice or lapse of time would allow, revocation or termination of any
such Permit or has resulted, or after notice or lapse of time would result, in
any other material impairment of the rights of the holder of any such Permit,
except where such revocation or termination would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. None of the
Company or the Subsidiaries has received or has any reason to believe it will
receive any notice of any proceeding relating to revocation or modification of
any such Permit, except as described in the Time of Sale Document and the Final
Offering Memorandum or except where such revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(t)

Title to Properties. Each of the Company and the Subsidiaries has good and
marketable title to all real property owned by it and good title to all material
personal property owned by it and good and valid title to all leasehold estates
in real and material personal property being leased by it and, as of the Closing
Date, will be free and clear of all Liens other than (i) as disclosed in the
Time of Sale Document and the Final Offering Memorandum, and (ii) any other
Liens that would not have a Material Adverse Effect. The real property,
improvements, equipment and personal property held under lease by the Company or
any of the Subsidiaries are held under valid and enforceable leases, with such
exceptions as

 

Page 12



--------------------------------------------------------------------------------

  are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property
by the Company or such Subsidiary.

 

(u) Tax Law Compliance. All material tax returns required by applicable federal,
state or local law to be filed with any taxing authority by or on behalf of the
Company or any of its Subsidiaries have been duly filed when due (including any
applicable extensions) and all such tax returns are, or shall be at the time of
filing, true, complete and correct in all material respects. All material taxes
that are due from the Company and the Subsidiaries have been paid other than
those (i) currently payable without penalty or interest or (ii) being contested
in good faith and by appropriate proceedings and for which adequate accruals
have been established in accordance with GAAP, applied on a consistent basis
throughout the periods involved. To the knowledge of the Company, there are no
actual or proposed tax assessments against the Company or any of the
Subsidiaries that would, individually or in the aggregate, have a Material
Adverse Effect. The accruals on the books and records of the Company and the
Subsidiaries in respect of any material tax liability for any period not finally
determined are adequate to meet any assessments of tax for any such period.

 

(v) Intellectual Property Rights. To the knowledge of the Company, each of the
Company and the Subsidiaries owns, or is licensed under, and has the right to
use, all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
domain names and trade names (collectively, “Intellectual Property”) necessary
for the conduct of its businesses and, as of the Closing Date, the Intellectual
Property will be free and clear of all Liens, other than as disclosed in the
Time of Sale Document and the Final Offering Memorandum. The Company is not a
party to, or bound by, any options, licenses or agreements with respect to the
intellectual property rights of any other person or entity that are necessary to
be described in the Time of Sale Document or the Final Offering Memorandum to
avoid a material misstatement or omission and are not described therein. No
claims or notices of any potential claim have been asserted by any person
against the Company or any of its Subsidiaries challenging the use of any such
Intellectual Property by the Company or any of the Subsidiaries or questioning
the validity or effectiveness of any Intellectual Property or any license or
agreement related thereto, other than any claims that, if successful, would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
described in the Time of Sale Document and the Final Offering Memorandum, none
of the Intellectual Property used by the Company or any of the Subsidiaries has
been obtained or is being used by the Company or any of the Subsidiaries in
violation of any contractual obligation binding on the Company or any of the
Subsidiaries or, to the Company or any of the Subsidiaries’ knowledge, its
officers, directors or employees or otherwise in violation of the rights of any
person, other than any violations that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(w)

ERISA Matters. Except as would not result in a Lien on any assets of the Company
or any of its Subsidiaries: (i) each of the Company, the Subsidiaries and each
ERISA Affiliate (as hereinafter defined) has fulfilled its obligations, if any,
under the minimum

 

Page 13



--------------------------------------------------------------------------------

  funding standards of Section 302 of the United States Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) with respect to each “pension
plan” (as defined in Section 3(2) of ERISA), subject to Section 302 of ERISA,
which the Company, the Subsidiaries or any ERISA Affiliate sponsors or
maintains, or with respect to which it has (or within the last three years had)
any obligation to make contributions, and (ii) each such plan is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”). None of the Company,
the Subsidiaries or any ERISA Affiliate has incurred any unpaid material
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

 

(x) Labor Matters. Other than as described in the Time of Sale Document and the
Final Offering Memorandum, and except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) neither
the Company nor any of the Guarantors is party to or bound by any collective
bargaining agreement with any labor organization; (ii) there is no union
representation question existing with respect to the employees of the Company or
the Guarantors, and, to the knowledge of the Company, after due inquiry, no
union organizing activities are taking place that, could, individually or in the
aggregate, have a Material Adverse Effect; (iii) to the knowledge of the
Company, after due inquiry, no union organizing or decertification efforts are
underway or threatened against the Company or the Guarantors; (iv) no labor
strike, work stoppage, slowdown or other material labor dispute is pending
against the Company or the Guarantors, or, to the Company’s knowledge, after due
inquiry, threatened against the Company or the Guarantors; (v) there is no
worker’s compensation liability, experience or matter that could be reasonably
expected to have a Material Adverse Effect; (vi) to the knowledge of the
Company, after due inquiry, there is no threatened or pending liability against
the Company or the Guarantors pursuant to the Worker Adjustment Retraining and
Notification Act of 1988, as amended (“WARN”), or any similar state or local
law; (vii) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim or inquiry of any kind, pending
against the Company or the Guarantors that could, individually or in the
aggregate, have a Material Adverse Effect; and (viii) to the knowledge of the
Company and the Guarantors, no employee or agent of the Company or the
Guarantors has committed any act or omission giving rise to liability for any
violation identified in subsection (vi) and (vii) above, other than such acts or
omissions that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(y)

Compliance with Environmental Laws. Each of the Company and the Subsidiaries
(i) is in compliance with all applicable U.S. and non-U.S. federal, state and
local laws and regulations relating to occupational health and safety (with
respect to hazardous or toxic substances or wastes), the pollution or protection
of the environment, hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it

 

Page 14



--------------------------------------------------------------------------------

  under applicable Environmental Laws and (iii) has not received notice of, and
is not aware of, any actual or potential liability under Environmental Laws,
including for damages to natural resources or the investigation or remediation
of any disposal, release or existence of hazardous or toxic substances or
wastes, pollutants or contaminants, in each case except where such
non-compliance with Environmental Laws, failure to receive and comply with
required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of the Subsidiaries has been named
as a potentially responsible party under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or any similar
U.S. or non-U.S. state or local Environmental Laws or is otherwise required by
any Environmental Law to investigate or remediate any pollutants or
contaminants, except where such requirements would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, whether or
not arising from transactions in the ordinary course of business.

 

(z) Insurance. Each of the Company and the Subsidiaries has insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are prudent and customary in the businesses in
which they are engaged. All material policies of insurance insuring the Company
or any of the Subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect. Other than as described in
the Time of Sale Document and the Final Offering Memorandum, and except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause. Neither the Company
nor any such Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business as now conducted and at a cost that would not, individually or in
the aggregate, result in a Material Adverse Effect.

 

(aa)

Accounting System. The Company and each of the Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. The interactive data in XBRL
incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum fairly present the information called for in all material respects
and are prepared in accordance with the SEC’s rules and guidelines applicable
thereto. Neither the Company nor the Guarantors has any “material weaknesses” or
“significant deficiencies” (each, as defined in Rule 12b-2 of the Exchange Act),
or is aware of any fraud, whether or not material, that involves management or
other employees who have a

 

Page 15



--------------------------------------------------------------------------------

  role in the internal controls of the Company or the Guarantors (whether or not
remediated) except as disclosed in the Time of Sale Document and the Final
Offering Memorandum in all material respects. Since the date of the most recent
evaluation of such disclosure controls and procedures and internal controls,
there have been no material changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

 

(bb) Use of Proceeds; Solvency; Going Concern. On the Closing Date, after giving
pro forma effect to the Offering and the use of proceeds therefrom described
under the caption “Use of Proceeds” in the Time of Sale Document and Final
Offering Memorandum, the Company, on a consolidated basis, (i) will be Solvent
(as hereinafter defined), (ii) will have sufficient capital for carrying on its
business and (iii) will be able to pay its debts as they mature. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company on a consolidated basis, is not less than the total
amount required to pay the liabilities of the Company, on a consolidated basis,
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) the Company, on a consolidated basis,
is able to pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the Time of Sale Document and Final Offering Memorandum, the
Company, on a consolidated basis, is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) the Company, on a
consolidated basis, is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company, on a consolidated
basis, is engaged; and (v) the Company, on a consolidated basis, is not
otherwise insolvent under the standards set forth in Applicable Laws.

 

(cc) No Price Stabilization or Manipulation. Neither the Company nor any of its
affiliates (as defined in Rule 405 of the Securities Act) (“Affiliates”) has
and, to the Company’s knowledge, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Securities, whether to
facilitate the sale or resale of any of the Securities or otherwise, (ii) sold,
bid for, purchased, or paid anyone any compensation for soliciting purchases of,
any of the Securities, or (iii) except as disclosed in the Time of Sale Document
and the Final Offering Memorandum, paid or agreed to pay to any person any
compensation for soliciting another to purchase any of the Securities.

 

(dd)

No Registration Required Under the Securities Act or Qualification Under the
TIA. Without limiting any provision herein, no registration under the Securities
Act and no qualification of the Indenture under the TIA is required for the
offer or sale of the Securities to the Initial Purchasers as contemplated hereby
or for the Exempt Resales, assuming (i) that the purchasers in the Exempt
Resales are QIBs or are not “U.S.

 

Page 16



--------------------------------------------------------------------------------

  persons” (as defined under Regulation S of the Securities Act), (ii) the
accuracy of the Initial Purchasers’ representations contained herein regarding
the absence of general solicitation in connection with the sale of the
Securities to the Initial Purchasers and in the Exempt Resales and (iii) the
Initial Purchasers’ compliance with the procedures set forth in Section 6.

 

(ee) No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act and no other securities of the
Company are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Company of the same class as
the Securities have been offered, issued or sold by the Company or any of its
Affiliates within the six-month period immediately prior to the date hereof; and
the Company does not have any intention of making, and will not make, an offer
or sale of such securities of the Company of the same class as the Securities,
for a period of ninety days after the date of this Agreement, except for the
offering of the Securities as contemplated by this Agreement or the Registration
Rights Agreement. As used in this paragraph, the terms “offer” and “sale” have
the meanings specified in Section 2(a)(3) of the Securities Act.

 

(ff) No Directed Selling Efforts. None of the Company, any of its Affiliates or
other person acting on behalf of the Company has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Company, any Affiliate of the Company and any person acting on behalf
of the Company have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Company nor any of its
Affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

 

(gg) No Applicable Registration or Other Similar Rights. Except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, there are no
persons with registration or other similar rights to have any equity or debt
securities of the Company or any Affiliate registered for sale under a
registration statement, except for rights (i) contained in the Registration
Rights Agreement or (ii) as have been duly waived.

 

(hh) Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).

 

(ii)

Investment Company Act. The Company has been advised of the Investment Company
Act of 1940, as amended, and the rules and regulations of the SEC thereunder
(collectively, the “Investment Company Act”); as of the date hereof and, after
giving

 

Page 17



--------------------------------------------------------------------------------

  effect to the Offering and the use of proceeds of the Offering, each of the
Company and the Guarantors is not and will not be, individually or on a
consolidated basis, an “investment company” that is required to be registered
under the Investment Company Act; and following the Closing, the Company and the
Guarantors will conduct their businesses in a manner so as not to be required to
register under the Investment Company Act.

 

(jj) No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers) in connection with the Offering or any of the Transactions (other
than with respect to the Merger), and neither the Company nor any of its
Affiliates is under any obligation to pay any broker’s fee or commission in
connection with such Transactions (other than commissions or fees to the Initial
Purchasers or related to the Merger).

 

(kk) No Restrictions on Payments of Dividends. As of the Closing Date, except as
otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum, and except as prohibited or restricted under Applicable Law, there
will be no encumbrances or restrictions on the ability of any Subsidiary of the
Company (x) to pay dividends or make other distributions on such Subsidiary’s
capital stock or to pay any indebtedness to the Company or any other Subsidiary
of the Company, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company or any other Subsidiary or (z) to transfer any of
its property or assets to the Company or any other Subsidiary of the Company.

 

(ll) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and the Subsidiaries or any of the officers and directors of the Company or any
of the Subsidiaries, in their capacities as such, to comply with any applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

(mm) Foreign Corrupt Practices Act. None of the Company or any Subsidiary, or to
the Company’s knowledge, any director, officer, employee, Affiliate or any agent
or other person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company or any Subsidiary, taken
any action, directly or indirectly, that would result in a violation by such
persons of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), including, without
limitation, (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the FCPA) or employee from corporate
funds; (iii) violated or is in violation of any provision of the FCPA or any
applicable non-U.S. anti-bribery statute or regulation; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any domestic government official, such foreign official or employee.
The Company, its Subsidiaries and, to the knowledge of the Company, its
Affiliates, have conducted their business in compliance with the FCPA.

 

Page 18



--------------------------------------------------------------------------------

(nn) Money Laundering. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 

(oo) OFAC. Neither the Company nor the Subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company or
any of the Subsidiaries or other person acting on their behalf is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) nor is the Company or any of
its Subsidiaries located in a country or territory that is subject to U.S.
sanctions administered by OFAC; and the Company will not directly or indirectly
use the proceeds of the Offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC or that is in
Burma/Myanmar, Cuba, Iran, Libya, North Korea or in any other country that is at
the time subject to U.S. sanctions administered by OFAC or (ii) in any other
manner that will result in a violation by any person (including any person
participating in the Offering, whether as initial purchaser, advisor, investor
or otherwise) of any U.S. sanctions administered by OFAC.

 

(pp) Financial Services and Market Act. The Company has not taken or omitted to
take any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbour provided by the Financial Conduct Authority of the United Kingdom
under the Financial Services and Markets Act 2000 (the “FSMA”); provided,
however, that an appropriate stabilization legend was not in the Preliminary
Offering Memorandum or the Pricing Supplement. The Company has been informed of
the guidance relating to stabilization provided by the Financial Conduct
Authority of the United Kingdom, in particular the guidance contained in Section
MAR 2 of the Financial Services Handbook.

 

(qq)

Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal year; and (iii) are

 

Page 19



--------------------------------------------------------------------------------

  effective in all material respects to perform the functions for which they
were established. Since the end of the Company’s most recent audited fiscal
year, there have been no significant deficiencies or material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company is not aware of
any change in its internal control over financial reporting that has occurred
during its most recent fiscal quarter that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(rr) Medicare and Medicaid Programs. To the extent required in connection with
their respective businesses, each of the Company and its Subsidiaries has the
requisite provider number or other authorization to bill the Medicare program
and the respective Medicaid program in the state or states in which such entity
operates unless failure to maintain such provider number or other authorization
would not, individually or in the aggregate, have a Material Adverse Effect;
other than immaterial statements of deficiency that may arise in the ordinary
course of business, neither the Company nor any of its Subsidiaries is subject
to any pending or, to the Company’s knowledge, threatened or contemplated action
which could reasonably be expected to result either in a revocation of any
provider number or authorization or in the Company’s or any Subsidiary’s
exclusion from the Medicare or any state Medicaid programs unless revocation of
such provider number or authorization, or the Company’s or such Subsidiary’s
exclusion from such Medicare or state Medicaid programs, would not, individually
or in the aggregate, have a Material Adverse Effect; the Company’s and each of
its Subsidiaries’ business practices have been structured in a manner reasonably
designed to comply with the federal or state laws governing Medicare and state
Medicaid programs, including, without limitation, Sections 1320a-7a and 1320a-7b
of Title 42 of the United States Code, and the Company reasonably believes that
it is in compliance with such laws, except for such noncompliance as would not,
individually or in the aggregate, result in a Material Adverse Effect; the
Company and its Subsidiaries have taken reasonable actions designed to ensure
that they do not: (i) violate the False Claims Act, 31 U.S.C. §§ 3729-3733 or
(ii) allow any individual with an ownership or control interest (as defined in
42 U.S.C. § 1320a-3(a)(3)) in the Company or any of its Subsidiary or have any
officer, director or managing employee (as defined in 42 U.S.C. § 1320a-5(b)) of
the Company or any of its Subsidiaries who would be a person excluded from
participation in any federal health care program (as defined in 42 U.S.C. §
1320a-7b(f)) as described in 42 U.S.C. § 1320a-7(b)(8); and the Company and its
Subsidiaries have structured their respective businesses practices in a manner
designed to comply with the federal and state laws regarding physician ownership
of (or financial relationship with), and referral to, entities providing
healthcare-related goods or services, and with laws requiring disclosure of
financial interests held by physicians in entities to which they may refer
patients for the provisions of healthcare-related goods or services, and the
Company and its Subsidiaries are in compliance with such laws, except for such
noncompliance as would not, individually or in the aggregate, result in a
Material Adverse Effect.

 

(ss)

Expected Completion of the Transactions; Merger Representations and Warranties.
The Company expects that the Transactions will be consummated in all material
respects on

 

Page 20



--------------------------------------------------------------------------------

  the terms and by the date and as contemplated by the Merger Agreement and the
description thereof set forth in the Time of Sale Document and the Final
Offering Memorandum. All representations and warranties of the Company in the
Merger Agreement are true and correct in all material respects, and to the
Company’s knowledge, all representations and warranties of CRC in the Merger
Agreement are true and correct in all material respects.

 

(tt) Certificates. Each certificate signed by any officer of the Company or any
of the Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

5. Covenants of the Company and the Guarantors. Each of the Company and the
Guarantors, jointly and severally, covenants and agrees with the Initial
Purchasers as follows:

 

(a) Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Representatives, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b) Offering Documents. To (i) furnish the Initial Purchasers, without charge,
as many copies of the Time of Sale Document and the Final Offering Memorandum,
and any amendments or supplements thereto, as the Initial Purchasers may
reasonably request, and (ii) promptly prepare, upon the Initial Purchasers’
reasonable request, any amendment or supplement to the Time of Sale Document or
Final Offering Memorandum that the Initial Purchasers, upon advice of legal
counsel, determine may be necessary in connection with Exempt Resales (and the
Company and the Guarantors hereby consent to the use of the Time of Sale
Document and the Final Offering Memorandum, and any amendments and supplements
thereto prepared by, or approved in writing, by the Company, by the Initial
Purchasers in connection with Exempt Resales).

 

Page 21



--------------------------------------------------------------------------------

(c) Consent to Amendments and Supplements. Not to amend or supplement the Time
of Sale Document or the Final Offering Memorandum prior to the Closing Date, or
at any time prior to the completion of the resale by the Initial Purchasers of
all the Securities purchased by the Initial Purchasers, unless the
Representatives shall previously have been advised thereof and shall have
provided its written consent thereto. Before making, preparing, using,
authorizing, approving or referring to any Company Additional Written
Communications, the Company will furnish to the Representatives and counsel for
the Representatives a copy of such written communication for review and will not
make, prepare, use, authorize, approve or refer to any such written
communication to which the Representatives reasonably object within a reasonable
amount of time. The Company and the Guarantors consent to the use by the Initial
Purchasers of a Company Additional Written Communication that contains
(A) information describing the preliminary terms of the Securities or their
offering or (B) information that describes the final terms of the Securities or
their offering and that is included in or is subsequently included in the Final
Offering Memorandum, including by means of the Pricing Supplement.

 

(d) Preparation of Amendments and Supplements to Offering Documents. So long as
the Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Initial Purchasers, it becomes necessary or advisable to amend or supplement the
Time of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
(B) the Time of Sale Document and the Final Offering Memorandum will comply with
Applicable Law and (ii) if in the reasonable judgment of the Company it becomes
necessary or advisable to amend or supplement the Time of Sale Document or the
Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

 

(e)

“Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales. The
Company will advise the Initial Purchasers promptly of

 

Page 22



--------------------------------------------------------------------------------

  the suspension of any such exemption relating to the Securities for offering,
sale or trading in any jurisdiction that the Company has been informed by the
Initial Purchasers is a jurisdiction into which Securities were sold by the
Initial Purchasers or any initiation or threat of any proceeding for any such
purpose, in each case, of which it becomes aware, and in the event of the
issuance of any order suspending such exemption, the Company shall use its best
efforts to obtain the withdrawal thereof at the earliest possible moment.

 

(f) Payment of Expenses. Whether or not any of the Offering or the Transactions
are consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (B) the negotiation, printing, processing and distribution (including,
without limitation, word processing and duplication costs) and delivery of, each
of the Transaction Documents, (C) the preparation, issuance and delivery of the
Securities, (D) the qualification of the Securities for offer and sale under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions (including
reasonable fees and disbursements of the Initial Purchasers’ counsel relating
thereto), (E) furnishing such copies of the Time of Sale Document and the Final
Offering Memorandum, and all amendments and supplements thereto, as may
reasonably be requested for use by the Initial Purchasers and (F) the
performance of the obligations of the Company and the Guarantors obligations
under the Registration Rights Agreement, including but not limited to the
Exchange Offer, the Exchange Offer Registration Statement and any Shelf
Registration Statement, (ii) all fees and expenses of the counsel, accountants
and any other experts or advisors retained by the Company or the Guarantors,
(iii) all fees and expenses (including fees and expenses of counsel) of the
Company or the Guarantors in connection with approval of the Securities by DTC
for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee, (vi) any
filing fees incident to, and any reasonable fees and disbursements of Initial
Purchasers’ counsel in connection with the review, if any, by the Financial
Industry Regulatory Authority, Inc. of the terms of the sale of the Securities
or the Exchange Notes and (vii) the Initial Purchasers’ reasonable out-of-pocket
expenses incurred in connection with the Offering, including 50% of the cost of
any chartered aircraft; provided that the Initial Purchasers shall pay their own
legal expenses, except as otherwise provided in clauses (i)(D) and (vi) above
and Sections 8 and 9 of this Agreement.

 

(g) Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

 

(h) Transaction Documents. To do and perform all things required to be done and
performed under the Transaction Documents prior to and after the Closing Date.

 

Page 23



--------------------------------------------------------------------------------

(i) Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

(j) Stabilization or Manipulation. Not to take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

 

(k) DTC. To comply with the representation letter of the Company to DTC relating
to the approval of the Securities by DTC for “book-entry” transfer.

 

(l) Additional Filings; Rule 144A Information. Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the SEC and the
NASDAQ National Market all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, for so long as any of the
Securities remain outstanding, during any period in which the Company is not
subject to Section 13 or 15(d) of the Exchange Act, to make available, upon
request, to any owner of the Securities in connection with any sale thereof and
any prospective Subsequent Purchasers of such Securities from such owner, the
information required by Rule 144A(d)(4) under the Securities Act.

 

(m) Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers, upon request, copies
of all reports and other communications (financial or otherwise) furnished by
the Company to the Trustee or to the holders of the Securities and, as soon as
available, copies of any reports or financial statements furnished to or filed
by the Company with the SEC or any national securities exchange on which the
Securities may be listed.

 

(n) Additional Offering Materials. Except in connection with the Exchange Offer
or the filing of the Shelf Registration Statement, not to, and not to authorize
or permit any person acting on its behalf to, (i) distribute any offering
material in connection with the offer and sale of the Securities other than the
Time of Sale Document and the Final Offering Memorandum and any Company
Additional Written Communications (used in accordance with this Agreement) and
any amendments and supplements to the Preliminary Offering Memorandum or the
Final Offering Memorandum or any Company Additional Written Communication
prepared in compliance with this Agreement, (ii) solicit any offer to buy or
offer to sell the Securities by means of any form of general solicitation or
general advertising (including, without limitation, as such terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act, or
(iii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and all such persons will comply with the
offering restrictions requirement of Regulation S.

 

Page 24



--------------------------------------------------------------------------------

(o) Sale of Restricted Securities. During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of either the Company or any other
Affiliates controlled by the Company to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other Affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

 

(p) Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities to the Initial Purchasers
pursuant to this Agreement.

 

(q) Good Standings. To deliver to the Initial Purchasers on the Closing Date
satisfactory evidence of the good standing of the Company and the Guarantors in
their respective jurisdictions of organization and the good standing of the
Company and the Subsidiaries in such other jurisdictions as the Initial
Purchasers may reasonably request, in each case in writing or any standard form
of telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(r) Investment Company. For a period of two years following the Closing Date,
the Company and its Subsidiaries will conduct their businesses in a manner so as
to not be required to register under the Investment Company Act.

 

(s) Lock–up. During the period beginning from the date hereof and continuing
until the date that is 90 days after the Closing Date, not to, directly or
indirectly, offer, sell, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of, or announce the offering of, or
file any registration statement under the Securities Act in respect of, any
securities of the Company that are substantially similar to the Securities
(except as provided hereunder) without the prior written consent of the
Representatives (which consent may be withheld at the sole discretion of the
Representatives).

 

(t) Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser, severally and not jointly, represents and warrants to, and agrees
with the Company and the Guarantors, that:

 

(a) Initial Purchasers’ Status, Resale Terms. It is a “QIB” (as defined in Rule
144A under the Securities Act) and it will offer the Securities for resale only
upon the terms and conditions set forth in this Agreement and in the Time of
Sale Document and the Final Offering Memorandum. It is purchasing the Securities
pursuant to a private sale exemption from registration under the Securities Act.

 

Page 25



--------------------------------------------------------------------------------

(b) Resale of Securities. It will solicit offers to buy the Securities only
from, and will offer and sell the Securities only to, persons reasonably
believed by the Initial Purchasers (A) to be QIBs or (B) to not be “U.S.
persons” (as defined under Regulation S under the Securities Act) and in
compliance with laws applicable to such persons in jurisdictions outside of the
United States; provided, however, that in purchasing such Securities, such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors” contained in the Time of Sale Document and the Final
Offering Memorandum.

 

(c) General Solicitation. No form of general solicitation or general advertising
in violation of the Securities Act has been or will be used nor will any offers
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act or, with respect to Securities to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchasers or any of its representatives in connection with the offer and sale
of any of the Securities.

 

(d) Subsequent Purchaser Notifications.

(i) Resales Under Rule 144A. It will take reasonable steps to inform persons
acquiring Securities from the Initial Purchasers in the United States that the
Securities (A) have not been and will not be registered under the Securities
Act, (B) are being sold to them without registration under the Securities Act in
reliance on Rule 144A and (C) may not be offered, sold or otherwise transferred
except (D) to the Company, (2) outside the United States in accordance with
Regulation S or (3) inside the United States in accordance with (x) Rule 144A to
a person whom the seller reasonably believes is a QIB that is purchasing such
Securities for its own account or for the account of a QIB to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
Securities Act.

(ii) Resales under Regulation S. It agrees that, at or prior to confirmation of
sale of the Securities, other than a sale pursuant to Rule 144A, it will have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases the Securities from it during the 40-day
distribution compliance period referred to in Rule 903 under the Securities Act
a confirmation or notice in accordance with Regulation S.

7. Conditions. The obligations of the Initial Purchasers to purchase the
Securities under this Agreement are subject to the performance by each of the
Company and the Guarantors of their respective covenants and obligations
hereunder and the satisfaction of each of the following conditions:

 

(a) Representations, Warranties and Agreements. As of the date hereof and as of
the Closing Date, all the representations and warranties of the Company and the
Guarantors contained in this Agreement shall be true and correct. On or prior to
the Closing Date, the Company and each Guarantor shall have performed or
complied with all of the agreements and satisfied all conditions on their
respective parts to be performed, complied with or satisfied pursuant to the
Transaction Documents.

 

Page 26



--------------------------------------------------------------------------------

(b) Closing Deliverables. The Initial Purchasers shall have received on the
Closing Date:

(i) Officers’ Certificate. A certificate dated the Closing Date, signed by
(1) the Chief Executive Officer and (2) the principal financial or accounting
officer of the Company, and by (1) the President or Vice President and (2) the
Treasurer of each of the Guarantors, on behalf of the Company and the
Guarantors, to the effect that (a) the representations and warranties set forth
in Section 4 hereof are true and correct in all material respects with the same
force and effect as though expressly made at and as of the Closing Date, (b) the
Company and the Guarantors have performed and complied with all agreements and
satisfied all conditions in all material respects on its part to be performed or
satisfied at or prior to the Closing Date, (c) at the Closing Date, since the
date hereof, no event or events have occurred, no information has become known
nor does any condition exist that, individually or in the aggregate, would have
a Material Adverse Effect (including on a pro forma basis after giving effect to
the Merger), (d) since the date of the most recent financial statements in the
Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), other than as described
in the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof) or contemplated hereby,
neither the Company, the Guarantors nor any other Subsidiary has incurred any
liabilities or obligations, direct or contingent, not in the ordinary course of
business, that are material to the Company and the Subsidiaries, taken as a
whole, or entered into any transactions not in the ordinary course of business
that are material to the business, condition (financial or otherwise) or results
of operations or prospects of the Company and the Subsidiaries, taken as a
whole, and there has not been any change in the capital stock or long-term
indebtedness of the Company, the Guarantors or any other Subsidiary of the
Company that is material to the business, condition (financial or otherwise) or
results of operations or prospects of the Company and the Subsidiaries, taken as
a whole, and that such statements shall also be true and correct on a pro forma
basis after giving effect to the Merger, (e) to his knowledge, the sale of the
Securities has not been enjoined (temporarily or permanently) and (f) to the
effect of Section 7(f) below.

(ii) Secretary’s Certificate. A certificate, dated the Closing Date, executed by
the Secretary of the Company and each Guarantor, certifying such customary
matters as the Initial Purchasers may reasonably request.

(iii) Good Standing Certificates. A certificate evidencing good standing of the
Company and the Guarantors in their respective jurisdictions of organization as
of a recent date. A certificate evidencing qualification by such entity as a
foreign corporation in good standing issued by the Secretaries of State (or
comparable office) as of a recent date in such other jurisdictions as the
Initial Purchasers may reasonably request.

 

Page 27



--------------------------------------------------------------------------------

(iv) CFO’s Certificate. A certificate of the Chief Financial Officer of the
Company, dated the Closing Date, relating to certain financial information
included or incorporated by reference in the Time of Sale Document and the Final
Offering Memorandum, substantially in the form of Exhibit B attached hereto.

(v) Company Counsel Opinion. The opinion and negative assurance letter of Waller
Lansden Dortch & Davis, LLP, counsel to the Company and the Guarantors organized
in Delaware and Tennessee, dated the Closing Date and addressed to the Initial
Purchasers, substantially in the form of Exhibit A-1 attached hereto and
(ii) the opinion and negative assurance letter of Stephenson Harwood LLP, United
Kingdom counsel to the Company, dated the Closing Date and addressed to the
Initial Purchasers, substantially in the form of Exhibit A-2 attached hereto.

(vi) Local Counsel Opinions. The opinion of (a) Lewis Roca Rothgerber LLP,
counsel to the Guarantors organized in Arizona, New Mexico and Nevada, (b) Dover
Dixon Horne PLLC, counsel to the Guarantors organized in Arkansas, (c) Carlton
Fields Jorden Burt, P.A., counsel to the Guarantors organized in Florida,
(d) Sanders, Ranck & Skilling, P.C., counsel to the Guarantors organized in
Georgia, (e) Frost Brown Todd LLC, counsel to the Guarantors organized in
Indiana, Virginia and West Virginia, (f) Polsinelli PC, counsel to the
Guarantors organized in Kansas, (g) Goulston & Storrs PC, counsel to the
Guarantors organized in Massachusetts, (h) Adams and Reese LLP, counsel to the
Guarantors organized in Mississippi and Louisiana, (i) Husch Blackwell LLP,
counsel to the Guarantors organized in Missouri, (j) Karell Dyre Haney PLLP,
counsel to the Guarantors organized in Montana, (k) Ice Miller LLP, counsel to
the Guarantors organized in Ohio, (l) McAfee & Taft A Professional Corporation,
counsel to the Guarantors organized in Oklahoma, (m) Davis Wright Tremaine LLP,
counsel to the Guarantors organized in Oregon, (n) Pepper Hamilton LLP, counsel
to the Guarantors organized in Pennsylvania and California, (o) Nelson Mullins
Riley & Scarborough LLP, counsel to the Guarantors organized in South Carolina,
(p) McGuire, Craddock & Strother, P.C., counsel to the Guarantors organized in
Texas, (q) Lindquist & Vennum LLP, counsel to the Guarantors organized in
Wisconsin, in each case, dated the Closing Date, addressed to the Initial
Purchasers and in form and substance reasonably acceptable to the Initial
Purchasers.

(vii) Initial Purchasers Counsel Opinion. An opinion and negative assurance
letter, dated the Closing Date, of Davis Polk & Wardwell LLP, counsel to the
Initial Purchasers, in form satisfactory to the Initial Purchasers covering such
matters as are customarily covered in such opinions.

(viii) Comfort Letters. The Initial Purchasers shall have received from each of
the Independent Accountants: (A) a customary initial comfort letter delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
dated the date hereof, in form and substance reasonably satisfactory to the
Initial Purchasers and their counsel, with respect to the financial statements

 

Page 28



--------------------------------------------------------------------------------

and certain financial information contained in the Time of Sale Document and the
Final Offering Memorandum, and (B) a customary “bring-down” comfort letter,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers and their counsel, which includes, among other things, a
reaffirmation of the statements made in its initial letter furnished pursuant to
clause (A) with respect to such financial statements and financial information
contained in the Time of Sale Document and the Final Offering Memorandum.

(ix) Additional Documents. The Initial Purchasers and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably request for the purposes of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

 

(c) Executed Documents. The Initial Purchasers shall have received fully
executed copies of each Transaction Document (each of which shall be in full
force and effect) and each opinion, certificate, letter and other document to be
delivered in connection with the Offering or any other Transaction.

 

(d) Consummation of the Merger. The Merger shall be consummated substantially
concurrently with the Closing of the Offering.

 

(e) No Material Adverse Change. Subsequent to the date of this Agreement, there
shall not have been any Material Adverse Change (including on a pro forma basis
after giving effect to the Merger) that could, in the sole judgment of the
Initial Purchasers, be expected to (i) make it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Securities on the terms and
in the manner contemplated by this Agreement, the Time of Sale Document and the
Final Offering Memorandum, or (ii) materially impair the investment quality of
any of the Securities.

 

(f) No Ratings Agency Change. Subsequent to the date of this Agreement, there
shall not have occurred any downgrading, nor shall any notice have been given of
any intended or potential downgrading or of any review for a possible change
that does not indicate the direction of the possible change, in the rating
accorded any securities of the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization” as such term is defined
for purposes of Section 3(a)(62) of the Exchange Act.

 

(g) No Hostilities. There shall not have occurred any outbreak or escalation of
hostilities or other national or international calamity or crisis, including
acts of terrorism, or material adverse change or material disruption in economic
conditions in, or in the financial markets of, the United States (it being
understood that any such change or disruption shall be relative to such
conditions and markets as in effect on the date hereof), if the effect of such
outbreak, escalation, calamity, crisis, act or material adverse change in the
economic conditions in, or in the financial markets of, the United States could
be reasonably expected to make it, in the Representatives’ sole judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Document and the Final Offering Memorandum or to enforce contracts for the
sale of any of the Securities.

 

Page 29



--------------------------------------------------------------------------------

(h) No Suspension in Trading; Banking Moratorium. There shall not have occurred
(i) any suspension of trading in the Company’s common stock by the SEC or the
NASDAQ National Market, (ii) any suspension or limitation of trading generally
in securities on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ National Market, (iii) any setting of limitations on prices for
securities generally on any such exchange or market (iv) the declaration of a
banking moratorium by any Governmental Authority or (v) the taking of any action
by any Governmental Authority after the date hereof in respect of its monetary
or fiscal affairs that, in the case of any of the foregoing clauses of this
paragraph, in the Initial Purchasers’ sole judgment could reasonably be expected
to have a material adverse effect on the financial markets in the United States
or elsewhere.

 

(i) Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Transaction Documents
and the Transactions and all other legal matters relating of the offering,
issuance and sale of the Securities and the Transactions shall be reasonably
satisfactory in all material respects to counsel to the Initial Purchasers; and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

8. Indemnification and Contribution.

 

(a) Indemnification by the Company and the Guarantors. The Company and each of
the Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages, liabilities or expenses of any kind to which such
Initial Purchaser, affiliate, director, officer, employee or such controlling
person may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as any such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) arise out of or
are based upon:

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto;

(ii) the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

(iii) the violation of any laws or regulations of foreign jurisdictions where
Securities have been offered or sold;

 

Page 30



--------------------------------------------------------------------------------

and, subject to the provisions hereof, will reimburse, as incurred, such Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any reasonable legal or other expenses (including the
reasonable fees and disbursements of counsel chosen by the Representatives and
incurred in accordance with the provisions of Section 8(c)) incurred by such
person in connection with investigating, defending against, settling,
compromising, paying or appearing as a third-party witness in connection with
any such loss, claim, damage, liability, expense or action in respect thereof;
provided, however, the Company and the Guarantors will not be liable in any such
case to the extent (but only to the extent) that a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
loss, claim, damage, liability or expense resulted solely from any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Offering Memorandum, the Time of Sale Document, any Company
Additional Written Communication or the Final Offering Memorandum, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to the Company by the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by the Representatives to the Company
consists of the information set forth in Section 13 hereof. The indemnity
agreement set forth in this Section 8 shall be in addition to any liability that
the Company and the Guarantors may otherwise have.

 

(b)

Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless each of the Company,
each of the Guarantors and their respective affiliates, directors, officers,
employees and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act against
any losses, claims, damages, liabilities or expenses to which the Company, such
Guarantors or any such affiliate, director, officer, employee or controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as a court of competent jurisdiction shall have determined by
a final, unappealable judgment that such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) have resulted solely from (i) any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document or the Final
Offering Memorandum or any amendment or supplement thereto or (ii) the omission
or the alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent (but only to the extent) that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning the
Initial Purchasers furnished to the Company by the Representatives specifically
for use therein as set forth in Section 13; and, subject to the limitation set
forth immediately preceding this clause, will reimburse, as incurred, any
reasonable legal or other expenses (including the fees and disbursements of
counsel incurred in accordance with the provisions of Section 8(c)) incurred by
the Company, each of the Guarantors or any such affiliate, director, officer,
employee or controlling

 

Page 31



--------------------------------------------------------------------------------

  person in connection with any such loss, claim, damage, liability, expense or
action in respect thereof. The indemnity agreement set forth in this Section
shall be in addition to any liability that the Initial Purchasers may otherwise
have.

 

(c)

Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section 8 of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section 8, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced by such failure (through the
forfeiture of substantive rights and defenses) and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in Section 8(a) and (b)
above. In case any such action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
elect, jointly with any other indemnifying party similarly notified by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party; provided, however, that if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest,
(ii) the defendants in any such action include both the indemnified party and
the indemnifying party, and the indemnified party shall have been advised by
counsel that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be one or more legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, or (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after receipt by the indemnifying
party of notice of the institution of such action, then, in each such case, the
indemnifying party shall not have the right to direct the defense of such action
on behalf of such indemnified party or parties and such indemnified party or
parties shall have the right to select separate counsel to defend such action on
behalf of such indemnified party or parties at the expense of the indemnifying
party. After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the fees and expenses of more than one separate counsel (in addition to
local counsel) in any one action or separate but substantially similar actions
in the same jurisdiction arising out of the same general

 

Page 32



--------------------------------------------------------------------------------

  allegations or circumstances, designated by the Representatives in the case of
Section 8(a) or the Company in the case of Section 8(b), representing the
indemnified parties under such Section 8(a) or (b), as the case may be, who are
parties to such action or actions), (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party or (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party and shall be paid as they are incurred. After
such notice from the indemnifying party to such indemnified party, the
indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such indemnified party without the prior
written consent of the indemnifying party (which consent shall not be
unreasonably withheld), unless such indemnified party waived in writing its
rights under this Section 8, in which case the indemnified party may effect such
a settlement without such consent.

 

(d) Settlements. No indemnifying party shall be liable under this Section 8 for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 8, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement or compromise of any pending or
threatened proceeding in respect of which the indemnified party is or could have
been a party, or indemnity could have been sought hereunder by the indemnified
party, unless such settlement (A) includes an unconditional written release of
the indemnified party, in form and substance satisfactory to the indemnified
party, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of the indemnified party.

 

(e)

Contribution. In circumstances in which the indemnity agreements provided for in
this Section 8 are unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions,

 

Page 33



--------------------------------------------------------------------------------

  shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect (i) the
relative benefits received by the indemnifying party or parties, on the one
hand, and the indemnified party, on the other hand, from the Offering or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, shall be deemed to be in the same proportion as the total proceeds from
the Offering (before deducting expenses) received by the Company bear to the
total discounts and commissions received by the Initial Purchasers. The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Initial Purchasers pursuant to
Section 8(b) above, on the other hand, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.

 

(f) Equitable Consideration. The Company, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take into
account the equitable considerations referred to in Section 8(e).
Notwithstanding any other provision of this Section 8, no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 8 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule I. For purposes of
Section 8(e), each director, officer and employee of an Initial Purchaser, and
each person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as such Initial Purchaser, and each director,
officer and employee of the Company and the Guarantors, and each person, if any,
who controls the Company or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as the Company and the Guarantors.

 

Page 34



--------------------------------------------------------------------------------

9. Termination. The Representatives may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the events
described in Sections 7(e) (No Material Adverse Change), 7(g) (No Hostilities)
or 7(h) (No Suspension in Trading; Banking Moratorium) shall have occurred or if
the conditions set forth in Section 7 hereof are not satisfied or waived at or
prior to the Closing Date. Any termination pursuant to this Section 9 shall be
without liability on the part of (a) the Company or the Guarantors to the
Initial Purchasers, except that the Company and the Guarantors shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Section 5(f) hereof, together with any other reasonable legal fees and expenses
incurred by the Initial Purchasers in connection with the Offering, or (b) the
Initial Purchasers to the Company or the Guarantors, except, in the case of each
of clauses (a) and (b), that the provisions of Sections 8 and 10 hereof shall at
all times be effective and shall survive such termination.

10. Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
parties hereto set forth in or made pursuant to this Agreement shall remain
operative and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
such party, (ii) the acceptance of the Securities, and payment for them
hereunder, and (iii) any termination of this Agreement.

11. Default of One or More of the Several Initial Purchasers. If any one or more
of the several Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on the Closing Date, and the
aggregate amount of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate amount of the Securities to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportions that
the amount of Securities set forth opposite their respective names on Schedule I
bears to the aggregate amount of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to purchase the Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on the
Closing Date. If any one or more of the Initial Purchasers shall fail or refuse
to purchase Securities and the aggregate amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate amount of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of Sections
5(f), 8 and 9 hereof shall at all times be effective and shall survive such
termination. In any such case either the Initial Purchasers or the Company shall
have the right to postpone the Closing Date, but in no event for longer than
seven days in order that the required changes, if any, to the Final Offering
Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 11. Any action taken under this Section 11 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

Page 35



--------------------------------------------------------------------------------

12. No Advisory or Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that: (i) the purchase and sale of the Securities pursuant
to this Agreement, including the determination of the offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company and the Guarantors,
or their respective affiliates, stockholders, creditors or employees or any
other party; (iii) no Initial Purchaser has assumed nor will assume an advisory
or fiduciary responsibility in favor of the Company or any Guarantor with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company or any Guarantor on other matters) or any other
obligation to the Company or any Guarantor except the obligations expressly set
forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) no
Initial Purchaser has provided any legal, accounting, regulatory or tax advice
with respect to the Offering, and the Company and the Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

13. Information Supplied by Initial Purchasers. Each of the Company and the
Guarantors acknowledge that, for purposes of Section 4(d) and Section 8, the
only information that the Initial Purchasers have furnished to the Company
specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in the first sentence of the
fifth paragraph, the second and third sentences of the sixth paragraph, the
ninth paragraph and the nineteenth paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

14. Miscellaneous.

 

(a) Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Acadia Healthcare Company,
Inc., 830 Crescent Centre Drive, Suite 610, Franklin, TN 37067, Attention:
Christopher L. Howard, Executive Vice President, General Counsel and Secretary,
with a copy to: Waller Lansden Dortch & Davis, LLP, James H. Nixon III, 511
Union Street, Suite 2700, Nashville, TN 37219, and (ii) if to the Initial
Purchasers, to: Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant
Park, New York, New York 10036 (Facsimile: 212-901-7897), Attention: HY Legal
Department and Jefferies LLC, 520 Madison Avenue, New York, New York 10022
(Facsimile: 212-901-7897), Attention: General Counsel, with a copy to Davis
Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Facsimile:
212-701-5111), Attention: Michael Kaplan (or in any case to such other address
as the person to be notified may have requested in writing).

 

Page 36



--------------------------------------------------------------------------------

(b) Beneficiaries. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company, the Guarantors, the Initial Purchasers
and to the extent provided in Section 8 hereof, the controlling persons,
affiliates, officers, directors, partners, employees, representatives and agents
referred to in Section 8 hereof and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from the Initial Purchasers merely because of
such purchase. Notwithstanding the foregoing, it is expressly understood and
agreed that each purchaser who purchases Securities from the Initial Purchasers
is intended to be a beneficiary of the covenants of the Company and the
Guarantors contained in the Registration Rights Agreement to the same extent as
if the Securities were sold and those covenants were made directly to such
purchaser by the Company and the Guarantors, and each such purchaser shall have
the right to take action against the Company and the Guarantors to enforce, and
obtain damages for any breach of, those covenants.

 

(c) Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.

 

(d) Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. Each of the Company, the Guarantors and the Initial Purchasers hereby
expressly and irrevocably (i) submits to the non-exclusive jurisdiction of the
federal and state courts sitting in the Borough of Manhattan in the City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the Transactions, and (ii) waives (a) its right to a trial by jury in any legal
action or proceeding relating to this Agreement, the Transactions or any course
of conduct, course of dealing, statements (whether verbal or written) or actions
of the Initial Purchasers or the Company and the Guarantors, as applicable, and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

 

(e) Entire Agreement; Counterparts. This Agreement (together with the Joinder
Agreement) constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof,
including the Engagement Letter, dated as of October 29, 2014, between the
Company, Merrill Lynch and Jefferies, and the related joinders to such
Engagement Letter with the parties thereto, to the extent this Agreement is
inconsistent therewith. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

Page 37



--------------------------------------------------------------------------------

(g) Separability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(h) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

 

Page 38



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company, the Guarantors and the Initial Purchasers.

 

Very truly yours,

 

ACADIA HEALTHCARE COMPANY, INC.

By:  

/s/ David M. Duckworth

  Name:   David M. Duckworth   Title:   Chief Financial Officer

 

Page 39



--------------------------------------------------------------------------------

ACADIA GUARANTORS:

 

ABILENE BEHAVIORAL HEALTH, LLC

ABILENE HOLDING COMPANY, LLC

ACADIA MANAGEMENT COMPANY, LLC

ACADIA MERGER SUB, LLC

ACADIANA ADDICTION CENTER, LLC

ASCENT ACQUISITION, LLC

ASCENT ACQUISITION - CYPDC, LLC

ASCENT ACQUISITION - PSC, LLC

AUSTIN BEHAVIORAL HOSPITAL, LLC

AUSTIN EATING DISORDER PARTNERS, LLC

BCA OF DETROIT, LLC

BEHAVIORAL CENTERS OF AMERICA, LLC

CASCADE BEHAVIORAL HOSPITAL, LLC

CASCADE BEHAVIORAL HOLDING COMPANY, LLC

CENTERPOINTE COMMUNITY BASED SERVICES, LLC

COMMODORE ACQUISITION SUB, LLC

CROSSROADS REGIONAL HOSPITAL, LLC

DELTA MEDICAL SERVICES, LLC

DETROIT BEHAVIORAL INSTITUTE, INC.

DMC-MEMPHIS, LLC

GENERATIONS BH, LLC

GREENLEAF CENTER, LLC

HABILITATION CENTER, LLC

HERMITAGE BEHAVIORAL, LLC

HMIH CEDAR CREST, LLC

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.

LAKELAND HOSPITAL ACQUISITION, LLC

MCCALLUM GROUP, LLC

MCCALLUM PROPERTIES, LLC

   

MILLCREEK SCHOOL OF ARKANSAS, LLC

MILLCREEK SCHOOLS, LLC

NORTHEAST BEHAVIORAL HEALTH, LLC

OHIO HOSPITAL FOR PSYCHIATRY, LLC

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION

PHC MEADOWWOOD, LLC

PHC OF MICHIGAN, INC.

PHC OF NEVADA, INC.

PHC OF UTAH, INC.

PHC OF VIRGINIA, LLC

PINEY RIDGE TREATMENT CENTER, LLC

PSYCHIATRIC RESOURCE PARTNERS, LLC

REBOUND BEHAVIORAL HEALTH, LLC

RED RIVER HOLDING COMPANY, LLC

RED RIVER HOSPITAL, LLC

REHABILITATION CENTERS, LLC

RESOLUTE ACQUISITION CORPORATION

RIVERVIEW BEHAVIORAL HEALTH, LLC

RIVERWOODS BEHAVIORAL HEALTH, LLC

ROLLING HILLS HOSPITAL, LLC

RTC RESOURCE ACQUISITION CORPORATION

SEVEN HILLS HOSPITAL, INC.

SHAKER CLINIC, LLC

SKYWAY HOUSE, LLC

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC

 

Page 40



--------------------------------------------------------------------------------

SUCCESS ACQUISITION, LLC

TEN BROECK TAMPA, LLC

TEN LAKES CENTER, LLC

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.

THE REFUGE, A HEALING PLACE, LLC

TK BEHAVIORAL HOLDING COMPANY, LLC

TK BEHAVIORAL, LLC

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC

   

VERMILION HOSPITAL, LLC

VILLAGE BEHAVIORAL HEALTH, LLC

VISTA BEHAVIORAL HOSPITAL, LLC

VISTA BEHAVIORAL HOLDING COMPANY, LLC

WEBSTER WELLNESS PROFESSIONALS, LLC

WELLPLACE, INC.

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.

 

By:   

/s/ Christopher L. Howard

  Name:   Christopher L. Howard   Title:   Vice President and Secretary

 

Page 41



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH

                           INCORPORATED

JEFFERIES LLC

Acting individually

and as the Representatives of

the several Initial Purchasers

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                          INCORPORATED

By:  

/s/ James Dallas

  Name:   James Dallas   Title:   Director   JEFFERIES LLC By:  

/s/ Michael Leder

  Name:   Michael Leder   Title:   Managing Director

 

Page 42



--------------------------------------------------------------------------------

Annex A

Additional Subsidiaries of the Company

 

1. Belmont Behavioral Hospital, LLC

 

2. Belmont Physician Services, LLC

 

3. Centerpointe Community Based Services, LLC

 

4. Success Acquisition, LLC

 

5. McCallum Group, LLC

 

6. McCallum Properties, LLC

 

7. Austin Eating Disorders Partners, LLC

 

8. Webster Wellness Professionals, LLC

 

9. Copper Acquisition Co., Inc.

 

10. Skyway House, LLC

 

11. Pomegranate Acquisition Sub, LLC

 

12. SJBH, LLC

 

13. Piper Holdco 1, Ltd.

 

14. Piper Holdco 2, Ltd.

 

15. Partnerships in Care Investments 1 Limited

 

16. Partnerships in Care Investments 2 Limited

 

17. Partnerships in Care Management Limited

 

18. Partnerships in Care Limited

 

19. Partnerships in Care Scotland Limited

 

20. Oaktree Care Group Limited

 

21. Partnerships in Care Property Holding Company Limited

 

22. Partnerships in Care Property 1 Limited

 

23. Partnerships in Care Property 2 Limited

 

24. Partnerships in Care Property 3 Limited

 

25. Partnerships in Care Property 4 Limited

 

26. Partnerships in Care Property 5 Limited

 

27. Partnerships in Care Property 6 Limited

 

28. Partnerships in Care Property 7 Limited

 

29. Partnerships in Care Property 8 Limited

 

30. Partnerships in Care Property 9 Limited

 

31. Partnerships in Care Property 10 Limited



--------------------------------------------------------------------------------

32. Partnerships in Care Property 11 Limited

 

33. Partnerships in Care Property 12 Limited

 

34. Partnerships in Care Property 13 Limited

 

35. Partnerships in Care Property 14 Limited

 

36. Partnerships in Care Property 15 Limited

 

37. Partnerships in Care Property 16 Limited

 

38. Partnerships in Care Property 17 Limited

 

39. Partnerships in Care Property 18 Limited

 

40. Partnerships in Care Property 19 Limited

 

41. Partnerships in Care Property 20 Limited

 

42. Partnerships in Care Property 21 Limited

 

43. Partnerships in Care Property 22 Limited

 

44. Partnerships in Care Property 23 Limited

 

45. Partnerships in Care Property 24 Limited

 

46. Partnerships in Care Property 25 Limited

 

47. Vista Behavioral Holding Company, LLC

 

48. Cascade Behavioral Holding Company, LLC

 

49. Ascent Acquisition - CYPDC, LLC

 

50. Ascent Acquisition - PSC, LLC

 

51. Ascent Acquisition, LLC

 

52. Habilitation Center, LLC

 

53. Millcreek School of Arkansas, LLC



--------------------------------------------------------------------------------

Annex B

CRC Guarantors

 

    

Name of CRC Guarantor

 

Jurisdiction of

Incorporation or

Formation

1.    Aspen Education Group, Inc.   CA 2.    Aspen Youth, Inc.   CA 3.   
California Treatment Services   CA 4.    Milwaukee Health Services System   CA
5.    San Diego Health Alliance   CA 6.    San Diego Treatment Services   CA 7.
   Sober Living by the Sea, Inc.   CA 8.    The Camp Recovery Centers, L.P.   CA
9.    Transcultural Health Development, Inc.   CA 10.    Treatment Associates,
Inc.   CA 11.    WCHS, Inc.   CA 12.    Bayside Marin, Inc.   DE 13.   
Comprehensive Addiction Programs, Inc.   DE 14.    CRC ED Treatment, Inc.   DE
15.    CRC Health Corporation   DE 16.    CRC Health Group, Inc.   DE 17.    CRC
Holdings, LLC   DE 18.    CRC Recovery, Inc.   DE 19.    CRC Weight Management,
Inc.   DE 20.    Four Circles Recovery Center, LLC   DE 21.    Habit Holdings,
Inc.   DE 22.    Habit Opco, Inc.   DE 23.    National Specialty Clinics, LLC  
DE 24.    Sierra Tucson Inc.   DE 25.    Structure House, LLC   DE 26.    SUWS
of the Carolinas, Inc.   DE 27.    Talisman Academy, LLC   DE 28.    Youth Care
of Utah, Inc.   DE 29.    Cartersville Center, Inc.   GA 30.    East Indiana
Treatment Center, LLC   IN 31.    Evansville Treatment Center, LLC   IN 32.   
Indianapolis Treatment Center, LLC   IN 33.    Richmond Treatment Center, LLC  
IN 34.    Southern Indiana Treatment Center, LLC   IN 35.    Wichita Treatment
Center Inc.   KS 36.    Baton Rouge Treatment Center, Inc.   LA 37.    Jayco
Administration, Inc.   NV



--------------------------------------------------------------------------------

38.    CRC Health Oregon, Inc.   OR 39.    White Deer Realty, Ltd.   PA 40.   
White Deer Run, Inc.   PA 41.    CRC Health Tennessee, Inc.   TN 42.   
Volunteer Treatment Center, Inc.   TN 43.    Sheltered Living Incorporated   TX
44.    Advanced Treatment Systems, Inc.   VA 45.    ATS of Cecil County, Inc.  
VA 46.    ATS of Delaware, Inc.   VA 47.    ATS of North Carolina, Inc.   VA 48.
   BGI of Brandywine, Inc.   VA 49.    Bowling Green Inn of Pensacola, Inc.   VA
50.    Bowling Green Inn of South Dakota, Inc.   VA 51.    CAPS of Virginia,
Inc.   VA 52.    Galax Treatment Center, Inc.   VA 53.    Virginia Treatment
Center, Inc.   VA 54.    Wilmington Treatment Center, Inc.   VA 55.    Coral
Health Services, Inc.   WI 56.    CRC Wisconsin RD, LLC   WI 57.    Beckley
Treatment Center, LLC   WV 58.    Charleston Treatment Center, LLC   WV 59.   
Clarksburg Treatment Center, LLC   WV 60.    Huntington Treatment Center, LLC  
WV 61.    Parkersburg Treatment Center, LLC   WV 62.    Wheeling Treatment
Center, LLC   WV 63.    Williamson Treatment Center, LLC   WV



--------------------------------------------------------------------------------

Annex C

Form of Joinder Agreement

February 11, 2015

Reference is hereby made to the Purchase Agreement, dated February 5, 2015 (the
“Purchase Agreement”), among Acadia Healthcare Company, Inc., a Delaware
corporation (the “Company”), the Guarantors party thereto, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Jefferies LLC, as representatives (the
“Representatives”) of the Initial Purchasers named on Schedule I thereto (the
“Initial Purchasers”), providing for the issuance and sale of the Securities (as
defined therein) by the Company and the Guarantors.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

Each of the undersigned hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it shall be deemed to be a party to the
Purchase Agreement as if it were an original signatory thereto and hereby makes
the representations and warranties (and for purposes of clause (h) of Section 4,
shall be deemed to be a Subsidiary) and expressly assumes, and agrees to perform
and discharge, all of the obligations and liabilities of a “Guarantor” as the
case may be, under the Purchase Agreement, including without limitation, any
indemnity and contribution obligations under the Purchase Agreement. All
references in the Purchase Agreement to the “Guarantors” and the “Subsidiaries”
shall hereafter include each of the undersigned and their respective successors,
as applicable.

Each of the undersigned hereby agrees to promptly execute and deliver any and
all further documents and take such further action as the Company or any
undersigned party or the Initial Purchasers may reasonably require to effect the
purpose of this Joinder Agreement.

This Joinder Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date first set forth above.

 

Advanced Treatment Systems, Inc. Aspen Education Group, Inc. Aspen Youth, Inc.
ATS of Cecil County, Inc. ATS of Delaware, Inc. ATS of North Carolina, Inc.
Baton Rouge Treatment Center, Inc. Bayside Marin, Inc. Beckley Treatment Center,
LLC BGI of Brandywine, Inc. Bowling Green Inn of South Dakota, Inc. California
Treatment Services CAPS of Virginia, Inc. Cartersville Center, Inc. Charleston
Treatment Center, LLC Clarksburg Treatment Center, LLC Comprehensive Addiction
Programs, Inc. Coral Health Services, Inc. CRC ED Treatment, Inc. CRC Health
Corporation CRC Health Group, Inc. CRC Health Oregon, Inc. CRC Health Tennessee,
Inc. CRC Holdings, LLC CRC Recovery, Inc. CRC Weight Management, Inc. CRC
Wisconsin RD, LLC East Indiana Treatment Center, LLC Evansville Treatment
Center, LLC Four Circles Recovery Center, LLC Galax Treatment Center, Inc. Habit
Holdings, Inc. Habit Opco, Inc. Huntington Treatment Center, LLC Indianapolis
Treatment Center, LLC Jayco Administration, Inc. Milwaukee Health Services
System National Specialty Clinics, LLC Parkersburg Treatment Center, LLC
Richmond Treatment Center, LLC San Diego Health Alliance San Diego Treatment
Services Sheltered Living Incorporated Sierra Tucson Inc.



--------------------------------------------------------------------------------

Sober Living by the Sea, Inc. Southern Indiana Treatment Center, LLC Structure
House, LLC SUWS of the Carolinas, Inc. Talisman Academy, LLC The Camp Recovery
Centers, L.P. Transcultural Health Development, Inc. Treatment Associates, Inc.
Virginia Treatment Center, Inc. Volunteer Treatment Center, Inc. WCHS, Inc.
Wheeling Treatment Center, LLC White Deer Realty, Ltd. White Deer Run, Inc.
Wichita Treatment Center Inc. Williamson Treatment Center, LLC Wilmington
Treatment Center, Inc. Youth Care of Utah, Inc. By:

 

Name:

Brent Turner

Title: Vice President and Assistant Secretary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date first set forth above.

 

Bowling Green Inn of Pensacola, Inc. By:

 

Name:

Brent Turner

Title: President



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to
be Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ *   

Jefferies LLC

     *   

Citigroup Global Markets Inc.

     *   

Deutsche Bank Securities Inc.

     *   

Fifth Third Securities, Inc.

     *   

RBC Capital Markets, LLC

     *   

Credit Agricole Securities (USA) Inc.

     *   

Mitsubishi UFJ Securities (USA), Inc.

     *   

Total

   $ 375,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SUPPLEMENT

[See Attached]



--------------------------------------------------------------------------------

SCHEDULE III

Recorded/electronic “roadshow” presentation (as posted on netroadshow.com)



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF OPINION AND NEGATIVE ASSURANCE LETTER OF WALLER LANSDEN DORTCH & DAVIS,
LLP

Opinions Rendered

(1) The Company is existing as a corporation in good standing under the laws of
the State of Delaware.

(2) The Company has corporate power and authority to own and lease its
properties and to conduct its business as described in the OM and to enter into
and perform its obligations under the Transaction Documents to which it is a
party.

(3) Each Covered Guarantor is existing as a corporation or limited liability
company, as applicable, in good standing under the laws of Delaware or
Tennessee, as applicable, has corporate or limited liability company, as
applicable, power and authority to own and lease its properties and to conduct
its business as described in the OM and to enter into and perform its
obligations under the Transaction Documents to which it is a party.

(4) Each of the Purchase Agreement and the Joinder Agreement has been duly
authorized, executed and delivered by the Company and each of the Covered
Guarantors which is a party thereto.

(5) The Indenture has been duly authorized, executed and delivered by the
Company and each of the Covered Guarantors. Assuming the due authorization,
execution and delivery of the Indenture by the Trustee and each of the
Non-Covered Guarantors, the Indenture constitutes a valid and binding agreement
of the Company and each Guarantor in accordance with the terms thereof,
enforceable against the Company and each Guarantor in accordance with its terms.

(6) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Covered Guarantors. Assuming due
authorization, execution and delivery of the Registration Rights Agreement by
the Initial Purchasers and each of the Non-Covered Guarantors, the Registration
Rights Agreement is a valid and binding obligation of the Company and each of
the Guarantors and is enforceable against the Company and each of the Guarantors
in accordance with its terms.

(7) The Notes have been duly authorized, executed and delivered by the Company
for issuance and sale pursuant to the Purchase Agreement and the Indenture and,
when



--------------------------------------------------------------------------------

authenticated by the Trustee in the manner provided in the Indenture (assuming
the due authorization, execution and delivery of the Indenture by the Trustee
and each of the Non-Covered Guarantors) and delivered against payment of the
purchase price therefor, will constitute “Notes” under the terms of the
Indenture, will be the valid and binding obligations of the Company, and will be
enforceable against the Company in accordance with their terms.

(8) The Guarantee has been duly authorized, executed and delivered by each of
the Covered Guarantors and, when the Notes have been paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
each of the Non-Covered Guarantors, the due authorization, execution and
delivery of the Guarantee by each of the Non-Covered Guarantors and the due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute a “Guarantee” under the terms of the Indenture, will
be the valid and binding obligation of each of the Guarantors, and will be
enforceable against each of the Guarantors in accordance with its terms.

(9) The Exchange Notes (having identical terms in all material respects to the
Notes and evidencing the same continuing indebtedness of the Company (except
with respect to transfer restrictions described in the Final Offering
Memorandum)) have been duly authorized by the Company and, when duly executed
and delivered by the Company and issued in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer (assuming
the due authorization, execution and delivery of the Indenture by the Trustee
and each of the Non-Covered Guarantors, the due authentication and delivery of
the Exchange Notes by the Trustee and the due authorization, execution and
delivery of the Registration Rights Agreement by the Initial Purchasers and each
of the Non-Covered Guarantors), the Exchange Notes will be the valid and binding
obligation of the Company, and will be enforceable against the Company in
accordance with their terms.

(10) The Exchange Guarantee (which shall be consistent with the Guarantee) has
been duly authorized by each of the Covered Guarantors and, when the Exchange
Notes have been duly executed, authenticated, issued and delivered and the
Exchange Guarantee has been executed and delivered, each in the manner provided
for in the Registration Rights Agreement and the Indenture (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and each
of the Non-Covered Guarantors, the due authorization, execution and delivery of
the Exchange Guarantee by each of the Non-Covered Guarantors, the due
authentication and delivery of the Exchange Notes by the Trustee and the due
authorization, execution and delivery of the Registration Rights Agreement by
the Initial Purchasers and each of the Non-Covered Guarantors), the Exchange
Guarantee will be the valid and binding obligation of each of the Guarantors,
and will be enforceable against each of the Guarantors in accordance with its
terms.

(11) The execution and delivery of the Transaction Documents by the Company and
the Guarantors and the performance by the Company and the Guarantors to the
extent a party thereto of their respective obligations thereunder (other than
performance under the indemnification section of the Purchase Agreement, as to
which we render no opinion): (i) will not constitute a breach of, or Default or
a Debt Repayment Triggering Event under, or result in



--------------------------------------------------------------------------------

the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to any Applicable
Contract, except for such breaches, defaults, liens, charges or encumbrances as
would not, individually or in the aggregate, result in a Material Adverse
Effect, (ii) will not result in any violation of the provisions of the
certificate of incorporation or bylaws of the Company or the applicable
Guarantor Governing Documents of any Covered Guarantor, (iii) do not result in
any violation of any Applicable Laws or Applicable Order, except for such
breaches, defaults, liens, charges or encumbrances as would not, individually or
in the aggregate, result in a Material Adverse Effect. If an Applicable Contract
is governed by the laws of a jurisdiction other than New York, we have assumed
such Applicable Contract is governed by the laws of the State of New York.

(12) No consent, approval, authorization or other order of, any court or other
governmental authority, is required for the issuance and sale by the Company of
the Notes to the Initial Purchasers, or the consummation by each of the Company
and the Covered Guarantors of the transactions contemplated thereby and by the
OM, except such as may be required under the Securities Act, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Trust Indenture Act
and the security or “blue sky” laws of the various states (and the rules and
regulations thereunder), as to which we express no opinion in this paragraph, or
which have been obtained or made by the Company or the Covered Guarantors, as
applicable, and are in full force and effect under the Securities Act.

(13) Assuming (i) the accuracy and completeness of the representations,
warranties and covenants of the Company, the Guarantors party thereto, and the
Initial Purchasers contained in the Purchase Agreement, (ii) the compliance with
the procedures set forth in the Trust Indenture Act in the manner contemplated
by the Purchase Agreement and the OM, and (iii) that the Initial Purchasers have
a reasonable belief that the purchasers who buy such Notes in the initial resale
thereof are “qualified institutional buyers” as defined in Rule 144A promulgated
under the Securities Act, or persons other than “U.S. persons” in connection
with offers and sales made in reliance upon Regulation S under the Securities
Act, no registration under the Securities Act of the Notes is required in
connection with the purchase of the Notes by the Initial Purchasers or in
connection with the initial resale of the Notes by the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the OM. We express no opinion,
however, as to when or under what circumstances any Notes initially sold by the
Initial Purchasers may be reoffered or resold.

(14) (a) The statements in the OM under the headings “Description of the Notes”,
“Exchange Offer; Registration Rights” and “Description of Other Indebtedness”,
insofar as such statements constitute matters of law, summaries of legal
matters, the Company’s certificate of incorporation or bylaw provisions,
documents, or legal proceedings, have been reviewed by us and fairly present and
summarize, in all material respects, the matters referred to therein.

(b) The statements in the OM under the heading “Certain U.S. Federal Income Tax
Considerations”, insofar as such statements constitute matters of law, summaries
of legal matters, or legal conclusions, have been reviewed by us and fairly and
accurately present and summarize, in all material respects, the matters referred
to therein.



--------------------------------------------------------------------------------

(15) The legal statements in the materials relating to Health Care Laws
encompassed under the captions set forth in Schedule D hereto, insofar as such
statements constitute overviews or summaries of the laws and regulations
referred to therein, including the qualifications set forth therein, fairly
present and summarize, in all material respects, such laws and regulations
referred to therein.

(16) Neither the Company nor any Guarantor is, or, after giving effect to the
offering and sale of the Notes to the Initial Purchasers and the application of
the proceeds thereof as described in the OM under the caption “Use of Proceeds”,
will be required to register as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(17) There is no legal or governmental proceeding pending to which the Company
or any Guarantor is a party that has caused us to conclude that such proceeding
would be required to be described by Item 103 of Regulation S-K under the
Securities Act if the issuance of the Notes and the Guarantee was being
registered under the Securities Act, but is not so described in the OM.

(18) The documents incorporated by reference in the OM (other than the financial
statements, any notes thereto, schedules, and other financial or statistical
information derived therefrom and included therein or omitted therefrom,
including without limitation such financial or statistical information provided
in an interactive data format using XBRL or any statements made in the exhibits
thereto, as to which we express no opinion), when they were filed with the SEC,
complied as to form in all material respects with the requirements of the
Exchange Act.

We have not verified, are not passing upon and do not assume any responsibility
for, the accuracy, completeness or fairness of the statements contained in the
Time of Sale Document or the Final Offering Memorandum, except as stated in
paragraphs 14, 15 and 17 above. We have participated, however, in the
preparation of the OM during the course of which preparation we examined various
documents and other papers and participated in conferences with officers and
representatives of the Company, Partnerships in Care Investments 1 Limited
(“PiC”) and CRC Health Group, Inc. (“CRC”) and representatives of the Company’s,
PiC’s and CRC’s independent registered public accounting firms, and your
representatives and counsel, at which conferences the contents of the OM,
including all documents filed under the Exchange Act and deemed incorporated by
reference therein, were discussed, reviewed and revised. On the basis of the
information that was developed in the course of our participation, considered in
light of our understanding of applicable law and the experience we have gained
through our practice, no facts have come to our attention that lead us to
believe that the Time of Sale Document (including any document filed under the
Exchange Act and deemed incorporated by reference therein) at the Applicable
Time or that the Final Offering Memorandum (including any document filed under
the Exchange Act and deemed incorporated by reference therein) as of its date
and the date hereof contained or contains any untrue statement of a material
fact or omitted or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (except that in each
case we do not make any statement as to the financial statements, any notes



--------------------------------------------------------------------------------

thereto, schedules and other financial or statistical information derived
therefrom and included in or incorporated by reference into or omitted from the
Time of Sale Document and the Final Offering Memorandum, including, without
limitation, such financial or statistical information provided in an interactive
data format using XBRL or any statements made in the exhibits thereto).



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF OPINION OF STEPHENSON HARWOOD

We can confirm that the statements contained in the section headed “Regulatory
Overview” on pages 61 to 63 of the Offering Memorandum (the “Regulatory
Overview”) are accurate insofar as they apply to Partnerships in Care Property 1
Limited and its UK subsidiaries.

We have not reviewed any documents other than the Regulatory Overview for the
purposes of this Letter of Comfort and we express no opinion as to any
agreement, instrument or other document other than as specified in this Letter
of Comfort.

This Letter of Comfort is given only with respect to English, Welsh and Scottish
law in force at the date of this Letter of Comfort and as applied by English,
Welsh and Scottish courts. We give no opinion as to the laws of any other
jurisdictions or the application of English, Welsh, Scottish or any other law by
any other courts or on the enforceability of judgments of any other courts.

This Letter of Comfort is given only in relation to the content of the
Regulatory Overview on the date of this Letter of Comfort and we do not assume
any obligation to update this Letter of Comfort or to inform you of any changes
to any of the facts or laws or other matters referred to in this Letter of
Comfort.



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE

OF THE

CHIEF FINANCIAL OFFICER

OF

ACADIA HEALTHCARE COMPANY, INC.

February 5, 2015

I, David Duckworth, Chief Financial Officer of Acadia Healthcare Company, Inc.,
a Delaware corporation (the “Company”), do hereby certify, pursuant to
Section 7(b)(iv) of the Purchase Agreement (the “Purchase Agreement”), dated of
even date herewith, among the Company, the Guarantors party thereto and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Jefferies LLC, as representatives
of the initial purchasers (the “Initial Purchasers”), relating to the issue and
sale of $375,000,000 aggregate principal amount of 5.625% Senior Notes due 2023
(the “Notes”), as described in the Time of Sale Document and the Final Offering
Memorandum (as such terms are defined in the Purchase Agreement), as follows:

 

  1. I am knowledgeable with respect to the internal accounting practices,
policies, procedures and controls of the Company.

 

  2. I have supervised the compilation of and reviewed the financial information
included or incorporated by reference in the Time of Sale Document and the Final
Offering Memorandum as identified on Exhibit A attached hereto (the “Financial
Information”).

 

  3. In my opinion, (a) the Financial Information has been properly derived from
the books and records of the Company and its subsidiaries for the periods
presented, (b) the Financial Information has been presented on the basis
described in the Time of Sale Document and the Final Offering Memorandum and
(c) the assumptions used in the preparation of the Financial Information are
made on a reasonable basis and in good faith and the adjustments used therein
are appropriate to give effect to the transactions and circumstances referred to
therein.

This certificate is being furnished to the Initial Purchasers to assist them in
conducting and documenting their investigation of the Company and its
subsidiaries in connection with the offering of the Notes.

(Signature Page Follows)



--------------------------------------------------------------------------------

NOW THEREFORE, the undersigned has executed and delivered this certificate on
behalf of the Company as of the date first written above.

 

By:  

 

  Name:   David M. Duckworth   Title:   Chief Financial Officer